Exhibit 10 (i) (xvii)

ARROW ELECTRONICS, INC.

GRANTOR TRUST AGREEMENT

(as amended and restated November 11, 2003)

This Grantor Trust Agreement (the "Trust Agreement") is an amendment and
restatement as of November 11, 2003 of an agreement originally entered into on
June 25, 1998 by and between ARROW ELECTRONICS, INC. , a New York corporation
("the Company") and WACHOVIA BANK, N.A. , a national association ("the
Trustee"), which agreement was amended and restated in its entirety on August
27, 2002 and further amended by Amendment No. 1 adopted August 28, 2003.

Recitals

WHEREAS, the Company has adopted the nonqualified deferred compensation and
death benefit plans and agreements listed in Attachment I (the "Arrangements"),
and may in the future add other plans and arrangements to Attachment I, thus
including them in the Arrangements subject to this Trust Agreement ;

WHEREAS, the Company has incurred and expects to incur liability under the terms
of such Arrangements with respect to the individuals participating in such
Arrangements (the "Participants and Beneficiaries");

WHEREAS, the Company has hereby established a trust (the "Trust") and has
contributed and will in the future contribute to the Trust assets to be held
therein, subject to the claims of the Company's creditors in the event of the
Company's Insolvency, as herein defined, until paid to Participants and their
Beneficiaries in such manner and at such times as specified in the Arrangements
and in this Trust Agreement;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Arrow Electronics,
Inc. Supplemental Executive Retirement Plan (hereinafter referred to, together
with any individual agreements relating thereto, as the "SERP") or any other
nonqualified deferred compensation plan included in the Arrangements, as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974 ("ERISA");

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds (the "Trust Fund" or "Fund") to assist
it in satisfying its liabilities under the Arrangements;

WHEREAS, prior to a Change of Control amounts deposited to the Trust by the
Company were previously irrevocable (except in the case of the Company's
insolvency) only to the extent so required under an applicable agreement or as
determined by the Committee in its discretion; and

WHEREAS, the Company desires to make deposits on behalf of retired SERP
participants which are similarly irrevocable and make related changes;

NOW , THEREFORE, the Company and the Trustee hereby agree pursuant to Section 14
of the Agreement to amend and restate this Agreement in its entirety to read as
follows, effective as of the date hereof:

 1. Establishment of The Trust

     a. The Trust is intended to be a grantor trust, of which the Company is the
        grantor, within the meaning of subpart E, part I, subchapter J, chapter
        1, subtitle A of the Internal Revenue Code of 1986, as amended, and
        shall be construed accordingly.
    
     b. The Company shall be considered a grantor for the purposes of the Trust.
    
     c. The Trust hereby established is revocable by the Company prior to a
        Change of Control as defined herein, except to the extent provided in
        Section 1(g) below; it shall become irrevocable in its entirety upon a
        Change of Control.
    
     d. The Company hereby deposits with the Trustee in the Trust one-thousand
        dollars and zero cents ($1,000.00), which shall become the initial
        principal of the Trust to be held, administered and disposed of by the
        Trustee as provided in this Trust Agreement.
    
     e. The principal of the Trust and any earnings thereon shall be held
        separate and apart from other funds of the Company and shall be used
        exclusively for the uses and purposes of Participants and general
        creditors as herein set forth. Participants and their Beneficiaries
        shall have no preferred claim on, or any beneficial ownership interest
        in, any assets of the Trust. Any rights created under the Arrangements
        and this Trust Agreement shall be unsecured contractual rights of
        Participants and their Beneficiaries against the Company. Any assets
        held by the Trust will be subject to the claims of the general creditors
        of the Company under federal and state law in the event the Company is
        Insolvent, as defined in Section 3(a) herein.
    
     f. The Company, in its sole discretion, may at any time, or from time to
        time, make additional deposits of cash or other property acceptable to
        the Trustee in the Trust to augment the principal to be held,
        administered and disposed of by the Trustee as provided in this Trust
        Agreement. Neither the Trustee nor any Participant or Beneficiary shall
        have any right to compel additional deposits under this Section 1(f).
    
     g. 
    
         1. The Company may in its discretion direct the Trustee to establish
            separate funds (each fund individually referred to as a "Benefit
            Fund") within the Trust Fund. A Benefit Fund may be established to
            pay out the benefits provided under the Arrangements, or,
            alternatively to pay out a particular type of benefit under the
            Arrangements, such as benefits provided under a specific plan or
            arrangement included among the Arrangements, or benefits provided to
            a specific group of Participants.
        
         2. Prior to a Change in Control, upon the death, disability,
            retirement, or termination for any reason of a Participant in
            respect of whom future benefits may be payable under the
            Arrangements, the Company shall to the extent that irrevocable
            funding of any benefits under the Arrangements is required pursuant
            to any agreement between the Company and the Participant, direct the
            Trustee to create within the Trust Fund or any applicable Benefit
            Fund a separate bookkeeping account for such Participant (each such
            account individually referred to as an "Individual Account"), to
            which the deposits required by such agreement and Section 1(i) shall
            be credited. The portion of the Trust Fund or any Benefit Fund, as
            applicable, allocable to each such Individual Account (as determined
            in accordance with Section 1(g)(6)) shall be irrevocable.
        
         3. The Company shall direct the Trustee to create, within the Trust
            Fund or any applicable Benefit Fund, a separate bookkeeping account
            for all retired SERP Participants for whom no Individual Account has
            been established with respect to the SERP under Section 1(g)(2) (the
            "Group Account"). Upon the retirement of any such Participant under
            the terms of the SERP, the Company shall deposit in the Trust Fund
            an amount sufficient to provide no less than 100% of the actuarial
            present value of the benefits to which the Participant is then
            entitled, determined based on the applicable actuarial assumptions
            set forth in Attachment II. As soon as practicable following the end
            of each calendar year, but in no event later than the March 31 next
            following, the Company shall deposit additional cash or other
            property in the Trust Fund if and to the extent such an additional
            deposit is necessary for the value of the net assets of the Group
            Account to be no less than 100% of the actuarial present value of
            all benefits payable to Participants within the Group Account or
            their Beneficiaries, determined as of the end of such calendar year,
            subject to such adjustment for intervening events (if any) as the
            Company prior to a Change of Control or the Trustee following a
            Change of Control shall determine to be appropriate in its
            discretion. The portion of the Trust Fund or any Benefit Fund, as
            applicable, allocable to the Group Account (as determined in
            accordance with Section 1(g)(6)), other than assets which have
            subsequently become unallocated assets in accordance with Section
            1(h)(3), shall be irrevocable.
        
         4. Prior to a Change in Control, upon the death, disability,
            retirement, or termination for any reason of a Participant in
            respect of whom future benefits may be payable under the
            Arrangements other than retirement benefits under the SERP taken
            into account under Section 1(g)(3), the Company may in its
            discretion direct the Trustee to create within the Trust Fund or any
            applicable Benefit Fund a separate bookkeeping account for such
            Participant (each such account individually referred to as an
            "Individual Account") and make such deposits thereto as the Company
            determines in its discretion. The portion of the Trust Fund or any
            Benefit Fund, as applicable, allocable to each such Individual
            Account (as determined in accordance with Section 1(g)(6)) shall be
            revocable prior to a Change of Control except as otherwise
            determined by the Company in its discretion and specified in written
            directions to the Trustee.
        
         5. The share of the Trust Fund allocable to each Benefit Fund or
            Individual Account or the Group Account need not be separately
            invested from the balance of the Trust Fund, but may be so invested
            in whole or in part in the discretion of the Trustee or, prior to a
            Change of Control, at the direction of the Company.
        
         6. The Trustee shall credit or charge each Benefit Fund or Individual
            Account or Group Account established under this Section 1(g) with
            any deposits, income, gains, losses, expenses and benefit
            disbursements properly allocable thereto and any reallocation of
            assets thereto or therefrom.
    
     h. 
    
         1. Subject to the provisions of Section 3, the portion of the Trust
            Fund allocable to a specific Benefit Fund or Individual Account or
            the Group Account shall be used exclusively for the purpose of
            paying benefits of the character for which such Benefit Fund was
            created, or for the Participant and/or the Participant's
            Beneficiaries with respect to whom such Individual Account or Group
            Account was created, as applicable. To the extent there remains an
            amount credited to a Benefit Fund after the benefits with respect to
            which such Benefit Fund was established have been paid in full, such
            excess shall be reallocated to the remaining Benefit Funds, if any,
            as of the end of the calendar quarter in which the last payment from
            such Benefit Fund was made, in proportion to the respective Benefit
            Fund balances.

 2. If an Individual Account has been established for a Participant and/or
    Beneficiary on an irrevocable basis, to the extent there remains an amount
    credited to such Individual Account after all benefits with respect to which
    such Individual Account was established have been paid in full, such excess
    shall be held for reallocation to the remaining Individual Accounts of the
    Participant or Beneficiary, if any. If there are no remaining Individual
    Accounts for such Participant or Beneficiary, any excess shall, as the
    Company shall direct in its discretion prior to a Change of Control or as
    the Trustee shall determine following a Change of Control, be reallocated to
    the Group Account to the extent additional deposits are required or
    projected to be required within the next fifteen (15) months under Section
    1(g)(3), and/or to any Individual Account to the extent that additional
    deposits are required or projected to be required within the next fifteen
    (15) months under Section 1(i). The portion of such excess not so required
    or projected to be required (if any), shall be treated as unallocated assets
    of the Trust Fund, which may later be reallocated to any Group Account or
    Individual Account or, prior to a Change of Control, be returned to the
    Company upon its written request to the Trustee.

         3. To the extent the portion of the Group Account attributable to
            deposits on behalf of any Participant exceeds the benefits paid and
            payable to such Participant and his Beneficiary, such excess shall
            be retained in the Group Account except to the extent the Company
            determines in its discretion prior to a Change of Control, or the
            Trustee determines following a Change of Control, that no additional
            deposits are required or projected to be required under Section
            1(g)(3) within the next fifteen (15) months, in which event the
            Company or the Trustee, as the case may be, may thereafter treat
            such excess as unallocated assets of the Trust Fund Any unallocated
            assets of the Trust Fund may later be reallocated to provide for any
            deposits otherwise required to the Group Account under Section
            1(g)(3) or to any Individual Account under Section 1(i), or prior to
            a Change of Control, be returned by the Company upon its written
            request to the Trustee.
    
     1. Prior to a Change of Control, if required pursuant to any agreement
        between the Company and a Participant who is entitled to future benefits
        under the SERP, the Company shall as soon as reasonably practicable make
        a contribution to the Trust, or direct the transfer of assets then held
        in a Benefit Fund but not irrevocably allocated to any other Individual
        Account, for allocation to an Individual Account for the benefit of said
        Participant, in the amount required by such agreement or, if no such
        amount is specified, an amount equal to no less than 100% but no more
        than 120% of the actuarial present value of the retirement benefit to
        which the Participant or his Beneficiary is entitled upon such
        retirement or other applicable commencement date, determined based on
        the applicable actuarial assumptions set forth in Attachment II. To the
        extent required by any such agreement with a Participant, the Company
        shall, at such time or times as may be required by such agreement,
        contribute to the Trust or otherwise reallocate available assets of the
        Trust Fund to the Individual Account for such Participant in such amount
        (if any) as may be necessary for the balance in such Individual Account
        to equal no less than 100% of the actuarial present value of the
        remaining payments in respect of such retirement benefit.
    
     2. Upon a Potential Change of Control, as defined herein, the Company
        shall, as soon as possible, but in no event later than thirty (30) days
        following the occurrence of a Potential Change of Control nor later than
        the date of an actual Change of Control, make a contribution to the
        Trust in an amount that is sufficient to fund the Trust in an amount
        equal to no less than 100% but no more than 120% of the actuarial
        present value of the benefits to which Participants or their
        Beneficiaries would be entitled pursuant to the terms of the
        Arrangements as of the date on which the Potential Change of Control
        occurred, determined based on the applicable actuarial assumptions set
        forth in Attachment II.
    
     3. In the event a Change of Control, as defined herein, does not occur
        within one year of a Potential Change of Control, the Company shall have
        the right to recover any amounts contributed to and remaining on hand in
        the Trust pursuant to Section 1(j) and not allocated to an Individual
        Account or Group Account that has become irrevocable pursuant to Section
        1(g).
    
     4. Upon a Change of Control, the Company shall, as soon as possible, but in
        no event later than thirty (30) days following the occurrence of a
        Change of Control make an irrevocable contribution to the Trust in an
        amount that is sufficient to fund the Trust in an amount equal to no
        less than 100% but no more than 120% of the actuarial present value of
        the benefits to which Participants or their Beneficiaries would be
        entitled pursuant to the terms of the Arrangements as of the date on
        which the Change of Control occurred, determined based on the applicable
        actuarial assumptions set forth in Attachment II. The Company shall also
        fund an expense reserve for the Trustee in an amount equal to
        $125,000.00, multiplied by the sum of 100% plus the aggregate percentage
        increase, if any, in the Consumer Price Index for All Urban Consumers,
        [NY, NY - Northeastern, NJ] (or any comparable successor index),
        published by the Bureau of Labor Statistics of the United States
        Department of Labor for the period from January 1, 1998 through the
        December 31 immediately preceding the Change of Control.
    
     5. In the event that, subsequent to a Change of Control, a Participant
        shall suffer a "Change in Control Termination" as defined in the
        Arrangements applicable to such Participant (after taking into account
        his or her employment agreement with the Company), the Company shall, as
        soon as possible, but in no event later than thirty (30) days following
        the occurrence of such Change in Control Termination, make an
        irrevocable contribution to the Trust in such amount (if any) as may be
        necessary to fund the Trust in an amount equal to no less than 100% but
        no more than 120% of the actuarial present value of the excess, if any,
        of the value of the benefits to which such Participant is entitled by
        reason of such Change in Control Termination over the value of the
        benefits of such Participant previously taken into account pursuant to
        Section 1(l), determined based on the applicable actuarial assumptions
        set forth in Attachment II.
    
     6. For purposes of determining the amount required to be contributed to the
        Trust under Section 1(g), (l) or (m), the benefit to which a Participant
        is entitled on any date (the "Determination Date") shall be determined
        by reference to: (i) if such benefit is then in pay status under the
        applicable Arrangement, the benefit then in pay status; (ii) if such
        benefit is not then in pay status under the applicable Arrangement, but
        would be immediately payable in the event of the Participant's
        termination of employment with the Company on the Determination Date, or
        the contribution is required by reason of the Participant's Change in
        Control Termination, the benefit that would be immediately payable on
        such termination or would be payable on a deferred basis as a result of
        such Change in Control Termination, as the case may be; and (iii) if the
        Participant would not be entitled to immediate payment under the
        applicable Arrangement in the event of his or her termination of
        employment with the Company on the Determination Date (and the
        contribution is not required by reason of a Change in Control
        Termination), the benefit to which the Participant would become entitled
        on his or her normal retirement date, under the Arrangement multiplied
        by a fraction, the numerator of which is the number of completed months
        of his or her participation in the Arrangement as of the Determination
        Date, and the denominator of which is the total completed months of such
        participation the Participant would have if he or she retired at his or
        her normal retirement date. In each case, the benefit so taken into
        account shall include any amounts currently or potentially payable to
        the affected Participant's spouse or other Beneficiary pursuant to the
        Arrangements.
    
     7. Contributions required under the foregoing provisions of this Section 1
        shall be made in cash or, if the Company elects in its discretion, in
        the form of an insurance policy or policies of the life of a
        Participant. In the event that the Company shall determine to contribute
        an insurance policy, the value of the policy to be credited against the
        amount of the Company's obligation (if any) to make such contribution
        shall be the cash surrender value of such policy.

 2. Payments to Participants and Their Beneficiaries

     a. Prior to a Change of Control:
    
         1. Distributions from the Trust shall be made by the Trustee to
            Participants and Beneficiaries at the direction of the Company.
        
         2. The entitlement of a Participant or his or her Beneficiaries to
            benefits under the Arrangements shall be determined by the Company
            or such party or professional administrator as it shall designate
            under the Arrangements as the Company's agent, and any claim for
            such benefits shall be considered and reviewed under the procedures
            set out in the Arrangements.
        
         3. Such distributions may be made by direct payment of the benefit
            involved by the Company as agent for the Trustee following written
            notice to the Trustee, and reimbursement of the Company by the
            Trustee of the amount of such payment upon receipt of a written
            request from the Company and satisfactory documentation thereof
            (such as a copy of applicable payment records or checks).
    
     b. The Company may make payment of benefits directly to Participants or
        their Beneficiaries as they become due under the terms of the
        Arrangements. The Company shall notify the Trustee of its decision to
        make payment of benefits directly prior to the time amounts are payable
        to Participants or their Beneficiaries. In addition, if the principal of
        the Trust (including any earnings thereon) allocable to the Benefit Fund
        and, if applicable, the Individual Account out of which any benefits are
        payable under the Arrangements, is not sufficient to make payments of
        such benefits in accordance with the terms of the Arrangements, the
        Company shall make the balance of each such payment as it falls due in
        accordance with the Arrangements. The Trustee shall notify the Company
        where principal and earnings are not sufficient. Nothing in this
        Agreement shall relieve the Company of its liabilities to pay benefits
        that are due under the Arrangements and are not paid by application of
        available assets of the Trust.

     c. After a Potential Change of Control and before a Change of Control, the
        Company shall deliver to the Trustee a schedule of benefits due under
        the Arrangements. Subsequent to a Change of Control, the Trustee shall
        pay benefits due in accordance with such schedule. After a Change of
        Control, the Company shall continue to make the determination of
        benefits due to Participants or their Beneficiaries and shall provide
        the Trustee with an updated schedule of benefits due as of the
        commencement of each calendar year, and as of each date on which
        benefits first become payable to a Participant or Beneficiary under the
        Arrangements; provided however, a Participant or their Beneficiaries may
        make application to the Trustee for an independent decision by the
        Trustee as to the amount or form of their benefits due under the
        Arrangements. In making any determination required or permitted to be
        made by the Trustee under this Section, the Trustee shall, in each such
        case, reach its own independent determination, in its absolute and sole
        discretion, as to the Participant's or Beneficiary's entitlement to a
        payment hereunder. In making its determination, the Trustee may consult
        with and make such inquiries of such persons, including the Participant
        or Beneficiary, the Company, legal counsel, actuaries or other persons,
        as the Trustee may reasonably deem necessary. In making such
        determination, the Trustee shall be governed solely by the terms of the
        applicable Arrangements and such facts as may be pertinent to the
        application of such terms and conditions as shall be found to exist by
        the Trustee, on the basis that such terms have been validly adopted by
        the Company (and, without limiting the generality of the foregoing, that
        all things necessary to render the arrangements valid and binding
        obligations of the Company in accordance with their terms have been
        properly done in full compliance with the Company's certificate of
        incorporation, by laws, and applicable law). Any reasonable costs
        incurred by the Trustee in arriving at its determination shall be
        reimbursed by the Company. To the extent not paid by the Company within
        a reasonable time, such costs shall be advanced to the Trustee by the
        Trust, and the Company shall promptly reimburse the Trust for such
        advance with interest from the date of advance to the date of
        reimbursement at such rate as the Trustee reasonably determines reflects
        money market rates for the period involved. The Company waives any right
        to contest any amount paid over by the Trustee hereunder pursuant to a
        good faith determination made by the Trustee notwithstanding any claim
        by or on behalf of the Company (absent a manifest abuse of discretion by
        the Trustee) that such payments should not be made.
    
     d. The Trustee agrees that it will not itself institute any action at law
        or at equity, whether in the nature of an accounting, interpleading
        action, request for a declaratory judgment or otherwise, or any
        arbitration proceeding or other alternative dispute resolution
        procedure, requesting a court, an administrative or quasi-judicial body,
        or arbitrator or person acting in a similar capacity to make the
        determination required to be made by the Trustee under this Section 2 in
        the place and stead of the Trustee. The Trustee may institute an action
        against the Company to collect a contribution due the Trust following a
        Change of Control, or in the event that the Trust should ever experience
        a short-fall in the amount of assets necessary to make payments pursuant
        to the terms of the Arrangements, or for payment or reimbursement of
        fees, expenses and any amounts payable by the Company pursuant to
        Section 10(b).
    
     e. The Trustee shall make provision for the reporting and withholding of
        any federal, state or local taxes that may be required to be withheld
        with respect to the payment of benefits pursuant to the terms of the
        Arrangements and shall pay amounts withheld to the appropriate taxing
        authorities or determine that such amounts have been reported, withheld
        and paid by the Company.
    
     f. In the event any Participant or his or her Beneficiary is determined to
        be subject to federal income tax on any amount to the credit of his or
        her account or due to him or her under any Arrangement prior to the time
        of payment hereunder, whether or not attributable to the establishment
        of or contributions to this Trust, a portion of such taxable amount
        equal to the federal, state and local taxes (excluding any interest or
        penalties) owed on such taxable amount as increased by payments under
        this Section 2(f), shall be distributed by the Trustee as soon
        thereafter as practicable to such Participant or Beneficiary. The
        Company shall promptly reimburse the Trust for any such distribution in
        an amount certified by the Trustee to be needed for the Participant's
        benefits. For these purposes, a Participant or Beneficiary shall be
        deemed to pay state and local taxes at the highest marginal rate of
        taxation in the state in which the Participant resides or is employed
        (or both) where a tax is imposed and federal income taxes at the highest
        marginal rate of taxation, net of the maximum reduction in federal
        income taxes which could be obtained from deduction of such state and
        local taxes. Such distributions shall be at the direction of the Company
        or the Trustee, or upon proper application of the Participant or
        Beneficiary; provided that the actual amount of the distribution shall
        be determined by the Company prior to a Change of Control and the
        Trustee following a Change of Control. An amount to the credit of a
        Participant's account or otherwise due to the Participant shall be
        determined to be subject to federal income tax upon the earliest of: (a)
        a final determination by the United States Internal Revenue Service
        addressed to the Participant or his Beneficiary which is not appealed to
        the courts; (b) a final determination by the United States Tax Court or
        any other federal court affirming any such determination by the Internal
        Revenue Service, which is no longer subject to appeal; or (c) an opinion
        by the Company's tax counsel, addressed to the Company and the Trustee,
        to the effect that by reason of Treasury Regulations, amendments to the
        Internal Revenue Code, published Internal Revenue Service rulings, court
        decisions or other substantial precedent, such amount is subject to
        federal income tax prior to payment. The Company shall undertake at its
        sole expense to defend any tax claims described herein which are
        asserted by the Internal Revenue Service against any Participant or
        Beneficiary, including attorney fees and cost of appeal, and shall have
        the sole authority to determine whether or not to appeal any
        determination made by the Service or by a lower court. The Company also
        agrees to reimburse any Participant or Beneficiary for any interest or
        penalties in respect of tax claims hereunder upon receipt of
        documentation of same. Any distributions from the Fund to a Participant
        or Beneficiary under this Section 2(f) shall be applied in a manner
        consistent with the provisions of the Arrangement to reduce the Company
        liabilities to such Participant and/or Beneficiary under the Arrangement
        with such reductions to be made on a pro-rata basis over the term of
        benefit payments under the Arrangement; provided, however, that in no
        event shall any Participant, Beneficiary or estate of any Participant or
        Beneficiary have any obligation to return all or any part of such
        distribution to the Company if such distribution exceeds benefits
        payable under an Arrangement. Any reduction in accordance with the
        foregoing sentence and the Arrangements shall be determined by the
        Company prior to a Change of Control. Following a Change of Control, the
        Company shall continue to make such determination subject to the right
        of a Participant to petition the Trustee under Section 2(c).
    
     g. Notwithstanding any other provision of this Trust Agreement, no benefits
        shall be payable from the Trust following a Change of Control, other
        than benefits accrued or otherwise taken into account in determining the
        contribution required upon a Change of Control pursuant to Section 1(l)
        and benefits that become due as a result of a Change in Control
        Termination for which additional funding is required by Section 1(m).
    
     h. References in this Trust Agreement to the payment of benefits from the
        Trust and the like may include, where required by the terms of the
        Arrangements, transfer to a Participant of a life insurance policy held
        by the Trustee on the life of such Participant.

 a. Trustee Responsibility Regarding Payments To The Trust Beneficiary When The
    Company Is Insolvent

     a. The Trustee shall cease payment of benefits to Participants and their
        Beneficiaries if the Company is Insolvent. The Company shall be
        considered "Insolvent" for purposes of this Trust Agreement if (i) the
        Company is unable to pay its debts as they become due, or (ii) the
        Company is subject to a pending proceeding as a debtor under the United
        States Bankruptcy Code.
    
     b. At all times during the continuance of this Trust, the principal and
        income of the Trust shall be subject to claims of general creditors of
        the Company under federal and state law as set forth below.
    
         1. The Board of Directors and the Chief Executive Officer of the
            Company shall have the duty to inform the Trustee in writing that
            the Company is Insolvent. If a person claiming to be a creditor of
            the Company alleges in writing to the Trustee that the Company has
            become Insolvent, the Trustee shall determine whether the Company is
            Insolvent and, pending such determination, the Trustee shall
            discontinue payment of benefits to Participants or their
            Beneficiaries.
        
         2. Unless the Trustee has actual knowledge that the Company is
            Insolvent, or has received notice from the Company or a person
            claiming to be a creditor alleging that the Company is Insolvent,
            the Trustee shall have no duty to inquire whether the Company is
            Insolvent. The Trustee may in all events rely on such evidence
            concerning the Company's solvency as may be furnished to the Trustee
            and that provides the Trustee with a reasonable basis for making a
            determination concerning the Company's solvency.

         3. If at any time the Trustee has determined that the Company is
            Insolvent, the Trustee shall discontinue payments to Participants or
            their Beneficiaries and shall hold the assets of the Trust for the
            benefit of the Company's general creditors. Nothing in this Trust
            Agreement shall in any way diminish any rights of Participants or
            their Beneficiaries to pursue their rights as general creditors of
            the Company with respect to benefits due under the Arrangements or
            otherwise.
        
         4. The Trustee shall resume the payment of benefits to Participants or
            their Beneficiaries in accordance with Section 2 of this Trust
            Agreement only after the Trustee has determined that the Company is
            not Insolvent (or is no longer Insolvent).
    
     1. Provided that there are sufficient assets, if the Trustee discontinues
        the payment of benefits from the Trust pursuant to Section 3(b) hereof
        and subsequently resumes such payments, the first payment following such
        discontinuance shall include the aggregate amount of all payments due to
        Participants or their Beneficiaries under the terms of the Arrangements
        for the period of such discontinuance, less the aggregate amount of any
        payments made to Participants or their Beneficiaries by the Company in
        lieu of the payments provided for hereunder during any such period of
        discontinuance.

 4. Payments When a Short-Fall of Available Assets Occurs

     a. If (i) there are not sufficient assets in the Benefit Fund and/or
        Individual Account or the Group Account, as applicable, established with
        respect to the payment of any benefits due pursuant to Section 2 or
        Section 3(c) hereof, (ii) the Company does not otherwise make payment of
        such benefits within a reasonable time after demand from the Trustee,
        and (iii) assets are available in the Trust Fund that are not required
        under Section 1(g) to be applied only to the payment of other benefits
        or benefits to other Participants or their Beneficiaries, the Trustee
        shall make partial pro rata payment from such available assets of such
        benefits then due from the Trust to the Participants or their
        Beneficiaries.
    
     b. Upon receipt of a contribution from the Company necessary to make up for
        a short-fall in the payments due, the Trustee shall resume any payments
        to Participants and Beneficiaries under the Arrangements that were
        suspended as a result of such shortfall. Following a Change of Control,
        the Trustee shall have the right to compel a contribution to the Trust
        from the Company to make-up for any short-fall.

 5. Payments to the Company

Except as provided in Section 3 hereof, the Company shall have no right or power
after the Trust has become irrevocable, to direct the Trustee to return to the
Company or to divert to others any of the Trust assets before all payments of
benefits have been made to Participants and their Beneficiaries pursuant to the
terms of the Arrangements. Prior to the date the Trust becomes irrevocable in
its entirety, the Company shall have no right or power to direct the Trustee to
return to the Company or to divert to others (a) the portion of any Trust assets
allocable to an Individual Account that has become irrevocable before all
payments of benefits have been made to the Participant for whom such Individual
Account was established and his or her Beneficiaries, nor the portion of any
such assets required to be reallocated to the Group Account pursuant to Section
1(h)(2) hereof, or (b) the portion of any Trust Assets allocable to the Group
Account, other than assets subsequently recharacterized as unallocated assets
pursuant to Section 1(h)(3) hereof. After it is established to the satisfaction
of the Trustee that all the benefits payable to all Participants and
Beneficiaries pursuant to the Arrangements have been paid in full (which shall
be based on a written certification by each person entitled to receive benefits
under the Arrangements that all benefits due to such person and funded within
the Trust have been paid, unless such certification cannot be obtained and the
Trustee is otherwise satisfied that all such benefits have been paid), the
remaining trust property, if any, shall be returned to the Company. Prior to the
return of such assets, the Trustee may deduct its fees and expenses.

 6. Investment Authority

     a. The Trustee shall not be liable in discharging its duties hereunder,
        including without limitation its duty to invest and reinvest the Fund,
        if it acts for the exclusive benefit of the Participants and their
        Beneficiaries, in good faith and as a prudent person familiar with such
        matters would act in accomplishing a similar task and in accordance with
        the terms of this Trust Agreement (including without limitation Section
        10 hereof) and any applicable federal or state laws, rules or
        regulations.
    
     b. The Trustee shall invest and reinvest the Trust Fund in its discretion,
        subject to any investment guidelines provided to the Trustee from time
        to time by the Company's Pension and Investment Oversight Committee
        (unless the Trustee fails to consent to such guidelines within three (3)
        business days after receipt thereof, which consent shall not be
        unreasonably withheld) and to the provisions of Section 6(c). Prior to a
        Change of Control the Trustee shall have the power in so investing and
        reinvesting the Fund:
    
         1.  To invest and reinvest in any readily marketable common and
             preferred stocks, bonds, notes, debentures, and similar fixed
             income obligations (but not including any security of the Company
             or any of its subsidiaries other than a de minimis amount held in a
             collective or mutual fund), certificates of deposit or demand or
             time deposits (including any such deposits with the Trustee) and
             shares of investment companies, mutual funds, insurance company
             general or separate accounts, and other pooled investment vehicles
             whose underlying investments are consistent with the investment
             objective above-described, without being limited to the classes or
             property in which the Trustees are authorized to invest by any law
             or any rule of court of any state and without regard to the
             proportion any such property may bear to the entire amount of the
             Fund;
        
         2.  To commingle for investment purposes all or any portion of the Fund
             with assets of any other similar trust or trusts established by the
             Company with the Trustee for the purpose of safeguarding deferred
             compensation or retirement income benefits of its employees and/or
             directors;
        
         3.  To retain any property at any time received by the Trustee;
        
         4.  To sell or exchange any property held by it at public or private
             sale, for cash or on credit, to grant and exercise options for the
             purchase or exchange thereof, to exercise all conversion or
             subscription rights pertaining to any such property and to enter
             into any covenant or agreement to purchase any property in the
             future;
        
         5.  To participate in any plan of reorganization, consolidation,
             merger, combination, liquidation or other similar plan relating to
             property held by it and to consent to or oppose any such plan or
             any action thereunder or any contract, lease, mortgage, purchase,
             sale or other action by any person;
        
         6.  To deposit any property held by it with any protective,
             reorganization or similar committee, to delegate discretionary
             power thereto, and to pay part of the expenses and compensation
             thereof any assessments levied with respect to any property so
             deposited;
        
         7.  To extend the time of payment of any obligation held by it;
        
         8.  To hold uninvested any moneys received by it, without liability for
             interest thereon, but only in anticipation of payments due for
             investments, reinvestments, expenses or disbursements;
        
         9.  To exercise all voting or other rights with respect to any property
             held by it and to grant proxies, discretionary or otherwise;
        
         10. For the purposes of the Trust, to borrow money from others, to
             issue its promissory note or notes therefor, and to secure the
             repayment thereof by pledging any property held by it;
        
         11. To employ suitable contractors and counsel, who may be counsel to
             the Company prior to a Change of Control but not thereafter, or to
             the Trustee, and to pay their reasonable expenses and compensation
             from the Fund to the extent not paid by the Company;
        
         12. To register investments in its own name or in the name of a
             nominee; to hold any investment in bearer form; and to combine
             certificates representing securities with certificates of the same
             issue held by it in other fiduciary capacities or to deposit or to
             arrange for the deposit of such securities with any depository,
             even though, when so deposited, such securities may be held in the
             name of the nominee of such depository with other securities
             deposited therewith by other persons, or to deposit or to arrange
             for the deposit of any securities issued or guaranteed by the
             United States government, or any agency or instrumentality thereof,
             including securities evidenced by book entries rather than by
             certificates, with the United States Department of the Treasury or
             a Federal Reserve Bank, even though, when so deposited, such
             securities may not be held separate from securities deposited
             therein by other persons; provided, however, that no securities
             held in the Fund shall be deposited with the United States
             Department of the Treasury or a Federal Reserve Bank or other
             depository in the same account as any individual property of the
             Trustee, and provided, further, that the books and records of the
             Trustee shall at all times show that all such securities are part
             of the Trust Fund;
        
         13. Subject to Section 2(d), to settle, compromise or submit to
             arbitration any claims, debts or damages due or owing to or from
             the Trust (other than amounts owed to Participants or
             Beneficiaries, provided that a dispute regarding any such amounts
             may be submitted to arbitration with the written consent of the
             Participant or Beneficiary involved), respectively, to commence or
             defend suits or legal proceedings to protect any interest of the
             Trust, and to represent the Trust in all suits or legal proceedings
             in any court or before any other body or tribunal; provided,
             however, that the Trustee shall not be required to take any such
             action unless it shall have been indemnified by the Company to its
             reasonable satisfaction against liability or expenses it might
             incur therefrom;

     14. To acquire, hold and retain annuity contracts or insurance policies
         issued by a legal reserve life insurance company;
    
     15. To hold any other class of assets which may be contributed by the
         Company and that is deemed reasonable by the Trustee, unless expressly
         prohibited herein;
    
     16. To loan any securities at any time held by it to brokers or dealers
         upon such security as may be deemed advisable, and during the terms of
         any such loan to permit the loaned securities to be transferred into
         the name of and voted by the borrower or others; and
    
     17. Generally, to do all acts, whether or not expressly authorized, that
         the Trustee may deem necessary or desirable for the protection of the
         Fund.

 1. Prior to a Change of Control, the Company shall have the right, subject to
    this Section (including the restrictions on permissible investments set
    forth in Section 6(b)) to direct the Trustee with respect to investments,
    including investments in annuity contracts and insurance policies.

     1. The Company may at any time direct the Trustee to segregate all or a
        portion of the Fund in a separate investment account or accounts and may
        appoint one or more investment managers and/or an investment committee
        established by the Company to direct the investment and reinvestment of
        each such investment account or accounts. In such event, the Company
        shall notify the Trustee of the appointment of each such investment
        manager and/or investment committee. No such investment manager shall be
        related, directly or indirectly, to the Company, but members of the
        investment committee may be employees of the Company.
    
     2. Thereafter, the Trustee shall make every sale or investment with respect
        to such investment account as directed in writing by the investment
        manager or investment committee. It shall be the duty of the Trustee to
        act strictly in accordance with each direction. The Trustee shall be
        under no duty to question any such direction of the investment manager
        or investment committee, to review any securities or other property held
        in such investment account or accounts acquired by it pursuant to such
        directions or to make any recommendations to the investment managers or
        investment committee with respect to such securities or other property.
    
     3. Notwithstanding the foregoing, the Trustee, without obtaining prior
        approval or direction from an investment manager or investment
        committee, shall invest cash balances held by it from time to time in
        short term cash equivalents including, but not limited to, through the
        medium of any short term common, collective or commingled trust fund
        established and maintained by the Trustee subject to the instrument
        establishing such trust fund, U.S. Treasury Bills, commercial paper
        (including such forms of commercial paper as may be available through
        the Trustee's Trust Department), certificates of deposit (including
        certificates issued by the Trustee in its separate corporate capacity),
        and similar type securities, with a maturity not to exceed one year;
        and, furthermore, sell such short term investments as may be necessary
        to carry out the instructions of an investment manager or investment
        committee regarding more permanent type investment and directed
        distributions.
    
     4. The Trustee shall neither be liable nor responsible for any loss
        resulting to the Fund by reason of any sale or purchase of an investment
        directed by an investment manager or investment committee nor by reason
        of the failure to take any action with respect to any investment which
        was acquired pursuant to any such direction in the absence of further
        directions of such investment manager or investment committee.
    
     5. Notwithstanding anything in this Agreement to the contrary, the Trustee
        shall be indemnified and saved harmless by the Company from and against
        any and all personal liability to which the Trustee may be subjected by
        carrying out any directions of an investment manager or investment
        committee issued pursuant hereto or for failure to act in the absence of
        directions of the investment manager or investment committee including
        all expenses reasonably incurred in its defense in the event the Company
        fails to provide such defense; provided, however, the Trustee shall not
        be so indemnified if it participates knowingly in, or knowingly
        undertakes to conceal, an act or omission of an investment manager or
        investment committee, having actual knowledge that such act or omission
        is a breach of a fiduciary duty; provided further, however, that the
        Trustee shall not be deemed to have knowingly participated in or
        knowingly undertaken to conceal an act or omission of an investment
        manager or investment committee with knowledge that such act or omission
        was a breach of fiduciary duty by merely complying with directions of an
        investment manager or investment committee or for failure to act in the
        absence of directions of an investment manager or investment committee.
        The Trustee may rely upon any order, certificate, notice, direction or
        other documentary confirmation purporting to have been issued by the
        investment manager or investment committee which the Trustee reasonably
        believes to be genuine and to have been issued by the investment manager
        or investment committee. The Trustee shall not be charged with knowledge
        of the termination of the appointment of any investment manager or
        investment committee until it receives written notice thereof from the
        Company.

 2. Following a Change of Control, the Trustee shall have the sole and absolute
    discretion in the management of the Trust assets and shall have all the
    powers set forth under Section 6(b). Notwithstanding the foregoing,
    following a Change of Control, the Trustee shall have no power to invest in
    common or preferred stocks, either directly or indirectly through the medium
    of any pooled investment vehicle, and shall invest only in fixed income
    instruments that the Trustee reasonably determines in good faith are high
    quality, or, to the extent that the Trustee invests through the medium of a
    pooled investment vehicle, shall invest only in vehicles whose assets and
    investment policy are designed in the aggregate to meet the "high quality"
    standard. Any investment held by the Trustee at the date of Change of
    Control that is no longer authorized for investment following such Change of
    Control shall be sold as soon as practicable and reinvested in other
    appropriate investments permitted under Section 6(b), as modified by this
    Section 6(d). In investing the Trust assets, the Trustee shall consider:

     1. the needs of the Arrangements;
    
     2. the need for matching of the Trust assets with the liabilities of the
        Arrangements; and
    
     3. the duty of the Trustee to act solely in the best interests of the
        Participants and their Beneficiaries.

Notwithstanding the foregoing, in the event that any fixed income investment
previously authorized shall fail or cease to meet the "high quality" standard
set forth above, the Trustee shall be entitled to retain such investment if such
retention is deemed prudent and more consistent with the purposes of this Trust
Agreement than a disposition of such investment.

     e. The Trustee shall have the right, in its sole discretion, to delegate
        its investment responsibility to an investment manager who may be an
        affiliate of the Trustee. In the event the Trustee shall exercise this
        right, the Trustee shall remain, at all times responsible for the acts
        of an investment manager. The Trustee shall have the right to purchase
        an insurance policy or an annuity to fund the benefits of the
        Arrangements.
    
     f. In no event may the Trustee invest in securities (including stock or
        rights to acquire stock) or obligations issued by the Company, other
        than a de minimis amount held in common investment vehicles in which
        Trustee invests. All rights associated with assets of the Trust shall be
        exercised by Trustee or the person designated by Trustee, and shall in
        no event be exercisable by or rest with Plan participants.

 a. Insurance Company Contracts

     a. To the extent that the Trustee is directed by the Company prior to a
        Change of Control to invest part or all of the Trust Fund in annuity
        contracts or insurance policies, the terms thereof shall be specified by
        the Company. The Trustee shall be under no duty to make inquiry as to
        the propriety of the terms so specified.
    
     b. Each annuity contract or insurance policy held by the Trustee shall
        provide that the Trustee shall be the owner thereof with the power to
        exercise all rights, privileges, options and elections granted by or
        permitted under such contract or under the rules of the issuer. The
        exercise by the Trustee of any incidents of ownership under any contract
        shall, prior to a Change of Control, be subject to the direction of the
        Company. After a Change of Control, the Trustee shall have all such
        rights.
    
     c. The Trustee shall have no power to name a beneficiary of the contract
        other than the Trust, to assign the contract (as distinct from
        conversion of the contract to a different form) other than to a
        successor Trustee, or to loan to any person the proceeds of any
        borrowing against a contract held in the Trust Fund.
    
     d. No issuer of such a contract shall be deemed to be a party to the Trust
        and such issuer's obligations shall be measured and determined solely by
        the terms of contracts and other agreements executed by the issuer.

 b. Disposition of Income

     a. Prior to a Change of Control, all income received by the Trust, net of
        expenses and taxes, may be returned to the Company (other than income
        allocable to a portion of the Trust that has become irrevocable as
        described in Section 1(g)), or may be accumulated and reinvested within
        the Trust, as directed by the Company.
    
     b. Following a Change of Control, all income received by the Trust, net of
        expenses and taxes, shall be accumulated and reinvested within the
        Trust.

 c. Accounting by The Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee, the Trustee shall deliver to the Company a written account of
its administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be. The Company
may approve such account by an instrument in writing delivered to the Trustee.
The foregoing, however, shall not preclude the Trustee from having its
accounting settled by a court of competent jurisdiction. The Trustee shall be
entitled to hold and to commingle the assets of the Trust in one Fund for
investment purposes but at the direction of the Company prior to a Change of
Control, the Trustee shall create one or more sub-accounts.

 10. Responsibility of The Trustee

      a. The Trustee shall act with the care, skill, prudence and diligence
         under the circumstances then prevailing that a prudent person acting in
         like capacity and familiar with such matters would use in the conduct
         of an enterprise of a like character and with like aims, provided,
         however, that prior to a Change in Control the Trustee shall incur no
         liability to any person for any action taken pursuant to a direction,
         request or approval given by the Company which is contemplated by, and
         in conformity with, the terms of the Arrangements or this Trust and is
         given in writing by the Company. In the event of a dispute between the
         Company and a party, the Trustee may apply to a court of competent
         jurisdiction to resolve the dispute , subject, however to Section 2(d)
         hereof.
     
      b. The Company hereby indemnifies the Trustee against losses, liabilities,
         claims, costs and expenses in connection with the administration of the
         Trust, unless resulting from the negligence or misconduct of Trustee,
         including a failure to act in accord with the standard set forth in
         Section 10(a). To the extent the Company fails to make any payment on
         account of an indemnity provided in this Section 10(b), in a reasonably
         timely manner, the Trustee may obtain payment from the Trust. If the
         Trustee undertakes or defends any litigation arising in connection with
         this Trust or to protect a Participant's or Beneficiary's rights under
         the Arrangements, the Company agrees to indemnify the Trustee against
         the Trustee's costs, reasonable expenses and liabilities (including,
         without limitation, attorneys' fees and expenses) relating thereto and
         to be primarily liable for such payments. If the Company does not pay
         such costs, expenses and liabilities in a reasonably timely manner, the
         Trustee may obtain payment from the Trust.
     
      c. Prior to a Change of Control, the Trustee may consult with legal
         counsel (who may also be counsel for the Company generally) with
         respect to any of its duties or obligations hereunder. Following a
         Change of Control the Trustee shall select independent legal counsel
         and may consult with counsel or other persons with respect to its
         duties and with respect to the rights of Participants or their
         Beneficiaries under the Arrangements.
     
      d. The Trustee may retain agents, accountants, actuaries, investment
         advisors, financial consultants or other professionals to assist it in
         performing any of its duties or obligations hereunder and may rely on
         any determinations made by such agents and, except in cases where a
         Participant or Beneficiary has applied for an independent determination
         by the Trustee after a Change of Control pursuant to Section 2(c),
         information provided to it by the Company. In addition, the Company may
         act as disbursing agent for the Trustee prior to a Change of Control as
         described in Section 2(a).
     
      e. The Trustee shall have, without exclusion, all powers conferred on the
         Trustee by applicable law, unless expressly provided otherwise herein.
     
      f. Notwithstanding any powers granted to the Trustee pursuant to this
         Trust Agreement or to applicable law, the Trustee shall not have or
         assume any power that could give this Trust the objective of carrying
         on a business and dividing the gains therefrom, within the meaning of
         section 301.7701-2 of the Procedure and Administrative Regulations
         promulgated pursuant to the Internal Revenue Code.

 11. Compensation and Expenses of The Trustee

      a. The Trustee's compensation shall be as agreed in writing from time to
         time by the Company and the Trustee. The Company shall pay all
         administrative expenses and the Trustee's fees and shall promptly
         reimburse the Trustee for any fees and expenses of its agents. If not
         so paid, the fees and expenses shall be paid from the Trust. Without
         limiting the generality of the foregoing, the administrative expenses
         payable by the Company shall include the expense of making any
         determination in a dispute between a Participant or Beneficiary and the
         Company (including expenses of attorneys and consultants retained by
         the Trustee for such purposes); and, if the Company shall challenge a
         Trustee decision in favor of a Participant or Beneficiary, prompt
         reimbursement to the Trustee of the reasonable retainer of any law
         firm, consultant or expert used by the Trustee to defend such action
         and prompt reimbursement of the monthly bills of such law firm,
         consultant or expert.
     
      b. In the event that the Trustee shall obtain payment from the Trust of
         amounts payable by the Company under this Agreement because the Company
         has not paid such amounts within the time required by this Agreement,
         the Company shall promptly reimburse the Trust for such payment with
         interest from the date of payment to the date of reimbursement at such
         rate as the Trustee reasonably determines reflects money market rates
         for the period involved.

 12. Resignation and Removal of The Trustee

      a. The Trustee may resign at any time by written notice to the Company,
         which shall be effective one hundred and eighty (180) days after
         receipt of such notice unless the Company and the Trustee agree
         otherwise, but in no event prior to the appointment of a successor
         Trustee. If the Company fails to make such appointment within a
         reasonable period of time following receipt of such notice, the Trustee
         shall apply to a court of competent jurisdiction for the appointment of
         a successor Trustee or for instructions. All expenses of the Trustee in
         connection with the proceeding shall be allowed as administrative
         expenses of the Trust.
     
      b. The Trustee may be removed by the Company on sixty days (60) days
         notice or upon shorter notice accepted by the Trustee prior to a Change
         of Control, but in no event prior to the appointment by the Company of
         a successor Trustee. Subsequent to a Change of Control, the Trustee may
         only be removed by the Company with the consent of (i) a majority of
         Participants (or their Beneficiaries) receiving or currently entitled
         to receive benefits under the Arrangements and (ii) a majority of all
         Participants (or their Beneficiaries), including both those employed by
         the Company and those described in clause (i).
     
      c. Upon resignation or removal of the Trustee and appointment of a
         successor Trustee, all assets shall subsequently be transferred to the
         successor Trustee. The transfer shall be completed within one hundred
         and eighty (180) days after receipt of notice of resignation pursuant
         to Section 12(a), or sixty (60) days after receipt of notice of removal
         pursuant to Section 12(b), whichever is applicable, unless the Company
         extends the time limit, or the successor Trustee has not yet been
         approved.
     
      d. Notwithstanding the foregoing, during the period following a Potential
         Change of Control which continues to exist, or after a Change in
         Control, the Trustee may resign only under one of the following
         circumstances:
     
          4. The Trustee is no longer in the business, or is actively in the
             process of removing itself from the business, of acting as trustee
             for employee benefit plans.
         
          5. The Trustee determines that a conflict of interest exists which
             would prohibit it from fulfilling its duties under this Agreement
             in an ethically proper manner. The Trustee shall use its best
             efforts to avoid the creation of such a conflict.
         
          6. The assets of the Trust have been exhausted or are insufficient to
             pay accrued and reasonably anticipated fees and expenses of the
             Trustee, the Company has refused voluntarily to pay the Trustee's
             accrued fees and expenses as required pursuant to Section 11, and
             the Trustee has been unsuccessful in obtaining a court order
             requiring the Company to make such payments or has been unable to
             collect on a judgment for such fees and expenses.
         
          7. Both (A) a majority of Participants (or their Beneficiaries)
             receiving or currently entitled to receive benefits under the
             Arrangements and (B) a majority of all Participants (or their
             Beneficiaries), including both those employed by the Company and
             those described in clause (A), consent in writing to such
             resignation.

 13. Appointment of Successor

      a. If the Trustee resigns or is removed in accordance with Section 12
         hereof, the Company shall, subject to Section 12, appoint any third
         party national banking association with a market capitalization
         exceeding $100,000,000 to replace the Trustee upon resignation or
         removal. The successor Trustee shall have all of the rights and powers
         of the former Trustee, including ownership rights in the Trust. The
         former Trustee shall execute any instrument necessary or reasonably
         requested by the Company or the successor Trustee to evidence the
         transfer.
     
      b. The successor Trustee need not examine the records and acts of any
         prior Trustee and may retain or dispose of existing Trust assets,
         subject to Section 8 and 9 hereof. The successor Trustee shall not be
         responsible for and the Company shall indemnify and defend the
         successor Trustee from any claim or liability resulting from any action
         or inaction of any prior Trustee or from any other past event, or any
         condition existing at the time it becomes successor Trustee.

 14. Amendment or Termination

      a. This Trust Agreement may be amended by a written instrument executed by
         the Trustee and the Company. Notwithstanding the foregoing, no such
         amendment shall conflict with the terms of the Arrangements or any
         contractual obligation of the Company to any Participant including,
         without limitation, any such obligation to make irrevocable
         contributions or other allocations of available assets in the Trust to
         an Individual Account or the Group Account or shall make the Trust
         revocable after it has become irrevocable in accordance with Section 1
         hereof.
     
      b. The Trust shall not terminate until the date on which Participants and
         their Beneficiaries have received all of the benefits due to them under
         the terms and conditions of the Arrangements.
     
      c. Upon written approval of all Participants or Beneficiaries entitled to
         payment of benefits pursuant to the terms of the Arrangements, the
         Company may terminate this Trust prior to the time all benefit payments
         under the Arrangements have been made.

     d. All assets in the Trust at termination shall be returned to the Company.
    
     e. Except as necessary to comply with legal and regulatory requirements,
        this Trust Agreement may not be amended by the Company in any manner
        materially adverse to any Participant (or Beneficiary) without the
        written consent of such Participant (or Beneficiary), and may not be
        amended in any respect for thirty months following a Change of Control
        without the written consent of both (i) a majority of Participants (or
        their Beneficiaries) receiving or currently entitled to receive benefits
        under the Arrangements and (ii) a majority of all Participants (or their
        Beneficiaries), including both those employed by the Company and those
        described in clause (i).

 a. Change of Control

     a. For purposes of this Trust, the following terms shall be defined as set
        forth below:
    
         1. Potential Change of Control shall mean:
        
             i.  the issuance of a proxy statement by the Company with respect
                 to an election of directors for which there is proposed one or
                 more directors who are not recommended by the Board of
                 Directors of the Company or its nominating committee, where the
                 election of such proposed director or directors would result in
                 a Change of Control as defined in Section 15(a)(2)(ii); or
            
             ii. the announcement by any person of an intention to take actions
                 which might reasonably result in a Change of Control as defined
                 in Section 15(a)(2);
        
         2. Change of Control shall mean:
        
             i.  A change in control of a nature that would be required to be
                 reported (assuming such event has not been previously reported)
                 in response to Item 1(a) of the Current Report on Form 8-K, as
                 in effect on the date hereof pursuant to Section 13 or 15(d) of
                 the Securities Exchange Act of 1934 (the "Exchange Act"), or
                 any corresponding Item and/or Report Form that may replace it,
                 provided that, without limitation, such a change in control
                 shall be deemed to have occurred at such time as any
                 individual, corporation, partnership, group, association or
                 other "person", as such term is used in Section 14(d) of the
                 Exchange Act, other than the Company, a wholly owned subsidiary
                 of the Company or any employee benefit plan(s) sponsored by the
                 Company ("Person") is or becomes the "beneficial owner" (as
                 defined in Rule 13d-3 under the Exchange Act), directly or
                 indirectly, of 30% or more of the combined voting power of the
                 Company's outstanding securities ordinarily having the right to
                 vote at elections of directors ("Voting Securities"); or
            
             ii. individuals who, as of the date hereof, constitute the Board of
                 Directors of the Company (the "Incumbent Board") cease for any
                 reason to constitute at least a majority thereof, provided that
                 any person becoming a director subsequent to the date hereof
                 whose election, or nomination for election by the Company's
                 shareholders, was approved by a vote of at least three quarters
                 of the directors comprising the Incumbent Board (either by a
                 specific vote or by approval of the proxy statement of the
                 Company in which such person is named as a nominee for
                 director, without objection to such nomination) shall be, for
                 purposes of this clause (ii), considered as though such person
                 were a member of the Incumbent Board.

For purposes of this Section 15(a), the Incumbent Board, by a majority vote,
shall have the power to determine on the basis of information known to them (a)
the number of shares beneficially owned by any person, entity or group; (b)
whether there exists an agreement, arrangement or understanding with another as
to matters referred to in this Section 15(a); and (c) such other matters with
respect to which a determination is necessary under this Section 15(a).

     b. 
    
         3. Except as provided in paragraph (2) of this Section 15(b),
            notwithstanding anything in the foregoing to the contrary, no Change
            of Control shall be deemed to have occurred for purposes of this
            Trust Agreement by virtue of any transaction which results in one or
            more executive officers of the Company (as defined in Rule 3b-7
            under the Exchange Act), or a group of Persons which includes one or
            more executive officers of the Company, acquiring, directly or
            indirectly, 30% or more of the combined voting power of the
            Company's Voting Securities.
        
         4. In the event that an executive officer of the Company (a
            "Nonparticipating Officer") is a Participant but not a member of the
            group of Persons making an acquisition described in paragraph (1) of
            this Section 15(b) (an "Executive Officer Acquisition"), such
            Executive Officer Acquisition shall be treated as a Change of
            Control solely with respect to such Nonparticipating Officer (or
            Nonparticipating Officers, if more than one executive officer is not
            a member of such group of Persons). In the event that an Executive
            Officer Acquisition is treated as a Change of Control pursuant to
            the preceding sentence for one or more Nonparticipating Officers, a
            separate subtrust shall be created under this Trust Agreement solely
            for the benefit of such Nonparticipating Officers and their
            Beneficiaries. The benefits of such Nonparticipating Officers and
            their Beneficiaries pursuant to the terms of the Arrangements shall
            be separately funded in such subtrust in accordance with the
            provisions of Section 1 of this Trust Agreement as applied
            separately to such Nonparticipating Officers and their
            Beneficiaries, and the principal of such subtrust, and any earnings
            thereon, shall be held and administered by the Trustee exclusively
            for the uses and purposes of such Nonparticipating Officers and
            their Beneficiaries (and general creditors of the Company) as set
            forth herein, as if such Nonparticipating Officers and their
            Beneficiaries were the sole Participants and Beneficiaries of the
            Trust.
    
     c. The General Counsel of the Company shall have the specific authority to
        determine whether a Potential Change of Control or Change of Control has
        transpired under the guidance of Sections 15(a) and (b) and shall be
        required to give the Trustee notice of a Change of Control or a
        Potential Change of Control. The Trustee shall be entitled to rely upon
        such notice, but if the Trustee receives notice of a Change of Control
        from another source, the Trustee shall make its own independent
        determination.

 a. Miscellaneous

     a. Any provision of this Trust Agreement prohibited by law shall be
        ineffective to the extent of any such prohibition, without invalidating
        the remaining provisions hereof.
    
     b. The Company hereby represents and warrants that all of the Arrangements
        have been established, maintained and administered in accordance with
        all applicable laws, including without limitation, ERISA. The Company
        hereby indemnifies and agrees to hold the Trustee harmless from all
        liabilities, including attorney's fees, relating to or arising out of
        the establishment, maintenance and administration of the Arrangements.
        To the extent the Company does not pay any of such liabilities in a
        reasonably timely manner, the Trustee may obtain payment from the Trust.
    
     c. Benefits payable to Participants and their Beneficiaries under this
        Trust Agreement may not be anticipated, assigned (either at law or in
        equity), alienated, pledged, encumbered or subjected to attachment,
        garnishment, levy, execution or other legal or equitable process.
        Nothing in this Section 16(c) shall prohibit payment from the Trust or
        reimbursement by the Trustee to the Company of benefits properly payable
        under any of the Arrangements to (i) a spouse or former spouse of a
        Participant pursuant to either (A) a court order entered pursuant to
        applicable state domestic relations law (or community property law) or
        (B) an agreement with such spouse or former spouse incident to a divorce
        or similar proceedings for dissolution of a marriage or (ii) to an
        "alternative payee" pursuant to a "qualified domestic relations order"
        as such terms are defined in Section 206(d) of ERISA.
    
     d. This Trust Agreement shall be governed by and construed in accordance
        with the laws of North Carolina.
    
     e. This Agreement shall bind and inure to the benefit of the successors and
        assigns of the Company and the Trustee, respectively. Without limiting
        the generality of the foregoing, the term "successor" when used in this
        Section 16(e) with reference to the Company shall include the surviving
        corporation in any merger or consolidation to which the Company (or any
        successor thereof) is a party, any corporation, person or entity (or any
        group of corporations, group of persons or entities acting in concert)
        which receives a distribution of assets of the Company in redemption of
        a substantial portion of the stock of the Company, or in connection with
        the liquidation or dissolution of the Company, any direct or indirect
        stockholder of the Company to the extent of the amount or value of
        extraordinary dividends (but not dividends paid in the ordinary course
        of business) or other distributions received by it directly or
        indirectly from the Company, any recipient of assets of the Company that
        are transferred without adequate consideration, and except as otherwise
        provided by law, any transferee of assets of the Company in connection
        with any transaction in which such transferee knows or has reason to
        know that any consideration paid by the transferee in connection with
        such transfer will be distributed by such Company to its stockholders.

IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.





ARROW ELECTRONICS, INC.

WACHOVIA BANK, N.A.



By: /s/ Peter S. Brown

By: /s/ John N. Smith III

Its: Senior Vice President

Its: Senior Vice President



ATTEST:





ATTEST:



By: /s/ Daniel T. Hickey

By: /s/ Betty W. Davis

Its: V.P Global Compensation and Benefits

Its: Asst. Vice President






ATTACHMENT I

1. Arrow Electronics, Inc. Supplemental Executive Retirement Plan, as amended
effective January 1, 2002, including a plan document bearing that name and
applicable to all Participants and, with respect to each individual Participant,
(1) a letter advising of his or her Participant status and the date it
commenced, the date the Participant is first eligible to retire, his or her
annual pension available at such retirement, the maximum pension to which the
Participant may become entitled, and the date when he or she is first eligible
for that maximum pension, and (2) any individual agreement with such Participant
pertinent thereto.

2. The Arrow Electronics, Inc. Management Insurance Program, consisting of
individual agreements with the individuals participating therein.


ATTACHMENT II

The actuarial assumptions to be used to determine any amount required to be
contributed in accordance with Section 1 of the Arrow Electronics, Inc. Grantor
Trust Agreement shall be:

1. In the case of funding required with respect to Participants in the SERP
pursuant to Sections 1(i) or 1(g)(3), such interest rate assumption as the
Company's Pension and Investment Oversight Committee may determine from time to
time in its discretion is reasonable, taking into account past experience and
its judgment as to future experience. In the case of a contribution required by
a Potential Change of Control or Change of Control, the interest rate assumption
shall be determined in accordance with Section 417(e) of the Internal Revenue
Code of 1986, as amended, or corresponding provisions of subsequent law
("Section 417(e)"). The determination of such rate under current law shall be
based on the annual rate of interest on thirty-year (30-year) Treasury
securities for the most recent month prior to the date of contribution for which
such rate has been published by the Secretary of the Treasury or his delegate.

2. The mortality table shall be the mortality table prescribed by the Secretary
of the Treasury or his delegate for purposes of Section 417(e) as of the date of
contribution, which as of the date hereof is that set forth in Revenue Ruling
2001-62.

3. The annuity commencement date shall be the earliest date on which the
Participant or Beneficiary could receive benefits under the Arrangements.

Notwithstanding the foregoing, the amount to be contributed upon a Potential
Change of Control or Change of Control shall not be less than the premium
necessary to purchase annuity contracts for the benefits required to be funded
as of the date of contribution. Such premium shall be in the amount that would
be charged by a legal reserve life insurance company whose selection would be
consistent with the provisions of Part 4 of Subtitle B of Title I of ERISA,
setting forth the fiduciary requirements for the selection of issuers of annuity
contracts, if those provisions applied to such purchase. In the event that the
amount of such premium has not been determined at the date that funding is
otherwise required, the contribution shall initially be made in accordance with
paragraphs 1 through 3 above, and any additional contributions required by
reason of this paragraph shall be paid to the Trustee as soon as the relevant
premium has been determined.